DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 2/09/2022.
          Claims 1-20 are currently pending.
          Claims 13, 14 and 18 have been amended. 
           Claims 1 and 13 are independent claims.

Reasons for Allowance
2.        Claims 1-20 are allowed.
3.        The following is a statement of reason for the indication of allowance: 
            Claims 1-20 were allowed, the reasons for allowance were indicated in the previous Ex Parte Quayle Action submitted on 12/09/2021. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Annan (U.S Pub. 20160187266) discloses a method for measuring a material includes at least one transmitter for transmitting a first signal and a second signal. A variable reflector Bayram (U.S Pub. 20150355109) discloses an improved system and method to treat an edge of a material for determining a property of such material through measurements of electromagnetic waves. The system and method are operative to mitigate the adverse effects caused by the interaction between an electromagnetic wave and an edge of a sample of a material under test. The system and method define a configuration to block and significantly attenuate the propagation of electromagnetic waves that may reach an edge of the sample being evaluated. This configuration reduces the undesired effects caused by edge-diffraction that may interfere with the measurement of desired electromagnetic waves for material evaluation. As a result, a property of a material under test can be measured more accurately, especially near the edges of such material. In addition, the system and method enable the evaluation of a small-size sample of a material. (see specification for more details).
             Gerz (U.S Pat. 5691474) discloses a method and apparatus for dynamic determination of the thickness and/or basis weight of moving material under test. The material under test is .
Conclusion
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        2/15/2021